                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                          No. 20-CR-2034-CJW-MAR
 vs.                                                MEMORANDUM OPINION
 EVA ORDAZ HERNANDEZ,                                       AND ORDER

                Defendant.
                                ____________________

                               I.     INTRODUCTION
       This matter is before the Court on defendant’s Motion in Limine, filed on May
17, 2021. (Doc. 386). Defendant sought suppression of evidence establishing that her
fingerprints were found on drug packaging material as a sanction on the ground that its
late disclosure nine days before trial violated the government’s discovery obligation.
Trial in this matter was scheduled for May 24, 2021. The Court briefly addressed
defendant’s motion in limine at the final pretrial conference on May 17, 2021, and
ordered briefing and an evidentiary hearing.         (Doc. 388).     Defendant filed a
supplemental brief on May 17, 2021, attaching a document.            (Doc. 391).     The
government filed a resistance to defendant’s motion in limine on May 18, 2021. (Doc.
393). On May 19, 2021, the Court held an evidentiary hearing at which Special Agent
John Austin of the Iowa Division of Narcotics Enforcement testified and the government
submitted exhibits 1 through 5 into evidence. (Doc. 398). At the conclusion of the
hearing, the Court orally pronounced its ruling denying defendant’s motion in limine, but
continuing the trial. This memorandum opinion supplements and elaborates on the basis
for the Court’s oral pronouncement of its ruling.




    Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 1 of 10
         II.    PROCEDURAL HISTORY AND FACTUAL BACKGROUND
       This case involves a 13-defendant drug conspiracy charge. Among other events
taking place as part of the criminal investigation, in February 2020, law enforcement
agents conducted a controlled buy of four pounds of methamphetamine. See (Doc. 393,
at 3–4). Later that same month, the packaging material for the drugs purchased in
February 2020 was submitted to the Iowa Division of Criminal Investigation (“DCI”)
laboratory to be checked for latent fingerprints and compared against a number of
suspected members of the conspiracy. (Id., at 5). At that time, the agents did not
request the laboratory check for the presence of defendant’s prints because, although she
was a suspect, the agents did not have sufficient identification information about her to
identify her fingerprints for comparison. On July 22, 2020, the grand jury returned the
original indictment naming a number of defendants, but not including defendant Eva
Ordaz Hernandez. (Doc. 8).
       On October 21, 2020, the grand jury returned a superseding indictment which
added additional defendants, including defendant. (Doc. 70). On November 4, 2020,
defendant made her initial appearance on the charge. (Doc. 112). Defendant and the
government entered into a stipulated discovery order on that date. (Doc. 114). That
order reads, in pertinent part:
       The United States will include in its discovery file, or otherwise make
       available, law enforcement reports (excluding evaluative material of matters
       such as possible defenses and legal strategies, or other attorney work
       product), grand jury testimony and evidence or existing summaries of
       evidence in the custody of the United States Attorney’s Office that provide
       the basis for the case against the defendant. The file will include Rule 16,
       Brady, and Jencks Act materials of which the United States Attorney’s
       Office is aware and possesses.




                                            2
    Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 2 of 10
(Id., at 1). The Court initially scheduled trial for January 4, 2021. (Doc. 115). On
December 17, 2020, however, the Court granted several defendants’ motions to continue
the trial to May 24, 2021. (Doc. 174).
         On March 9, 2021, as part of his continued work on the investigation, Special
Agent Austin resubmitted to the DCI laboratory the latent fingerprints found on the drug
packaging from the February 2020 controlled buy, asking the laboratory to compare the
prints against a number of people, charged and not charged, including defendant.
(Exhibit 3). 1     Special Agent Austin apparently did not tell the federal prosecutors
working on the case that he had done this.
         On March 10, 2021, the DCI acknowledged the request. (Id.).
         On April 21, 2021, the DCI generated a report on that request, identifying
defendant’s latent prints on the drug packaging. (Exhibit 2). Because the requests were
submitted through the Tri-County Drug Task Force, the listed agency was the Waterloo
Police Department. At the hearing, Special Agent Austin was unable to state whether
the DCI laboratory actually contacted someone at the Waterloo Police Department about
the results, but no one contacted him.
         On May 13, 2021, as part of his preparation for trial in this case, Special Agent
Austin recalled that he had resubmitted the latent print request. He accessed the DCI
database and found the April 21, 2021 laboratory report. On the same day, at 11:37
a.m., Special Agent Austin forwarded a copy of the laboratory report to the lead federal
prosecutor. (Exhibit 4). Special Agent Austin also followed that up with a telephone
call to alert the prosecutor of the report. The federal prosecutor produced the report to
defense counsel on the same day. (Doc. 386, at 1).




1
    Defendant is referred to as Eva Sanchez Ordaz in this email.




                                                3
       Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 3 of 10
                                   III.   ANALYSIS
      Defendant requests the Court “preclude the government from introducing any
evidence regarding the fingerprint test results from the attached April 21, 2021, report
[because it] was not disclosed in a timely manner which allows the defense adequate time
for preparation for trial.” (Id., at 2). Defendant cites United States v. Davis, 244 F.3d
666, 670 (8th Cir. 2001) and Federal Rule of Criminal Procedure 16(d)(2)(C). (Id.).
Rule 16(d)(2)(C) provides that a court may preclude a party from introducing undisclosed
evidence “[i]f a party fails to comply with” Rule 16’s discovery obligations. As it
applies to reports of examinations and tests, Federal Rule of Criminal Procedure 16
provides
      (F) Reports of Examinations and Tests. Upon a defendant’s request, the
      government must permit a defendant to inspect and to copy or photograph
      the results or reports of any physical or mental examination and of any
      scientific test or experiment if:
      (i) the item is within the government’s possession, custody, or control;
      (ii) the attorney for the government knows—or through due diligence could
      know—that the item exists; and
      (iii) the item is material to preparing the defense or the government intends
      to use the item in its case-in-chief at trial.

FED. R. CRIM. P. 16(a)(1)(F). This language is similar to that found in the stipulated
discovery order, which requires the government to provide to defense counsel “Rule 16
. . . materials of which the United States Attorney’s Office is aware and possesses.”
(Doc. 114, at 1).
      Here, the evidence is that on March 9, 2021, Special Agent Austin resubmitted
the fingerprints for comparison against defendant’s known prints and that he received the
report of that examination on May 13, 2021.         The evidence also shows that the
government attorneys provided the report of the examination to defense counsel on the
same day. Although the report was within the government’s possession, custody, and




                                           4
    Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 4 of 10
control as of April 21, 2021, when the report was generated by someone at the DCI
laboratory, the attorneys for the government did not know of the report’s existence before
May 13, 2021. Nor could the government attorneys have done more to know—been
more diligent in knowing—because Special Agent Austin had not made them aware that
he had resubmitted the fingerprints for examination. The most that could be said is that
perhaps Special Agent Austin was not as diligent as he could have been in checking up
on the results sooner than he did.2 But Rule 16 speaks of the diligence of counsel, not
the diligence of their agent. Thus, the Court finds that the government did not violate
its discovery obligations under Rule 16.
       As for the Davis case, the Court finds it easily distinguishable. Moreover, the
Court finds the district court’s analysis flawed in at least two ways. An explanation here
requires a thorough review of the Davis decision.
       In Davis, the defendant was charged with bank robbery during which the suspects
were wearing masks and stocking caps. 244 F.3d at 667–68. On February 4, 2000,
the DCI received DNA samples from the defendants, along with the stocking caps and
masks. Id. at 668. On February 18, 2000, the defendants made their initial appearance
in federal court. Id. The court set a deadline of February 28, 2000, for the government
to produce its discovery to defendants. Id. Trial was scheduled for April 3, 2000. Id.
On March 24, 2000, an FBI agent requested the DCI lab expedite the DNA analysis. Id.


2
  The Court makes even this observation with great reservation. This case is very complex with
thousands of documents, and this is not the agent’s only case. No one familiar with the
extremely taxing demands of law enforcement agents working federal investigations and
preparing for trial would fail to appreciate the difficulty of that responsibility. In a perfect
world, every case receives an agent’s undivided and uninterrupted attention. This is not,
however, a perfect world. This agent did the best he could under the pressing circumstances;
that he forgot for a brief period of time that he submitted evidence for fingerprint analysis is
understandable and forgivable. Once he discovered the report through his own efforts, he acted
expeditiously in producing it to the prosecutors. There is absolutely no evidence that Special
Agent Austin intentionally delayed obtaining the report or acted in bad faith in any way.




                                               5
     Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 5 of 10
On March 27, 2000, the court held a hearing on a defendant’s motion for discovery on
other matters, but the government did not mention the DNA analysis. Id. Indeed, the
prosecutor told the judge at that hearing that the case was ready for trial. Id., at 671-
72. On March 30, 2000, the court held a hearing on a motion to severe at which the
defense mentioned DNA evidence. Id., at 668. When the court inquired of the DNA
evidence, the prosecutor said the report would be produced the next day, but stated that
the prosecutor had informed defense counsel of the preliminary results just before the
hearing. Id. On March 31, 2000, the Friday before the Monday trial, the government
produced the DNA examination report to defense counsel. Id. The DNA report showed
that DNA from the masks and stocking caps matched the defendants’ DNA.                   Id.
Finding a violation of the discovery rules and because a continuance would leave the
court unable to fill the week of April 3, 2000, with another trial, the court found that the
appropriate sanction was precluding the evidence. Id., at 670.
       The Davis court found that the government violated its Rule 16 discovery
obligations, and the government did not defend its failure to comply with the discovery
deadline, but rather only challenged the sanction. Id., at 671. The court found the
government did not provide any explanation for the delay in producing the evidence,
emphasizing that the government could have sought expedited analysis sooner. Id. The
court found that the defendants were highly prejudiced because the defense was not even
told that evidence was being processed for DNA until three days before trial, and did not
receive the report until the Friday before a Monday trial. Id. As for choice of sanction,
the Court found it was not an abuse of the court’s discretion to exclude the evidence
because “a continuance would have ignored significant scheduling problems . . [because]
it was too late to reschedule for trial other previously continued criminal cases, which
would have left the district court with a very crowded criminal docket but no criminal
case ready for trial.” Id., at 672. In short, the court found that “the government was




                                             6
    Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 6 of 10
more than negligent; the district court found that the government had acted in reckless
disregard of the discovery deadline and offered no explanation for its failure to comply.”
Id., at 673.
       First, Davis is distinguishable from this case in several respects. In Davis, the
court found the government violated Rule 16; here, the Court finds no such violation.
In Davis, the court found the government’s conduct reckless; here, the Court finds the
prosecutors completely blameless for any delay and, at most, finds that the agent perhaps
could have been more diligent.       In Davis the government had a hard deadline for
producing discovery; here, the government did not. In Davis, the government produced
the discovery on the last business day and three days before trial; here, the government
produced the report nine days before trial. It is also not at all clear in Davis when the
prosecutor knew that the DNA was being analyzed; here, the record is clear that the
prosecutors did not know the packaging was submitted for fingerprint analysis until the
day they received the report and immediately produced it to defense counsel.
       Davis is also distinguishable, and the Court believes its analysis flawed, on the
issue of the least severe sanction. When a court finds the government has committed a
discovery violation,
       In determining a suitable and effective sanction, a court must weigh the
       reasons for the government's delay and whether it acted intentionally or in
       bad faith; the degree of prejudice, if any, suffered by the defendant; and
       whether any less severe sanction will remedy the prejudice and the
       wrongdoing of the government.

Davis, 244 F.3d at 670 (quoting United States v. Hastings, 126 F.3d 310, 317 (4th Cir.
1997)) (emphasis added). In finding a continuance was not an appropriate sanction, the
Davis court focused on the prejudice to the trial court’s docket and scheduling difficulties.
The prejudice that matters is that suffered by the defendant, not the court. Even if this
Court found that its own scheduling difficulties should factor into its analysis of an




                                             7
    Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 7 of 10
appropriate sanction, which the Court does not, here the Court does not find its docket
will be harmed by a continuance. To be sure, this Court is extremely busy and by
continuing this trial the Court will not be able to substitute other trials that await. But
the Court regularly juggles its trial docket and a continuance has no greater impact on the
Court than if defendant had decided to plead guilty at the last minute. Thus, even if the
Court had found a Rule 16 violation (which it has not) and even if it agreed with the
Davis decision that its own schedule mattered to the analysis, the Court finds here that
granting a continuance would not substantially impact its administration of justice.
       Last, in Davis the court found the delay in requesting an expedited analysis of the
evidence for DNA to be relevant and problematic. At the hearing in this case, defendant
asked the Court to focus on what he believed was an unreasonable delay by the agent of
months after defendant’s arraignment to seek re-examination of fingerprints. The Court
finds this focus to be inappropriate. Discovery obligations exist to ensure that each side
has an even playing field by having access to the same evidence in a sufficiently timely
manner such that one side does not gain an advantage over the other. The key is that
the rules require the attorneys to disclose to each other the evidence of which the attorneys
are aware. There is no rule of discovery that requires attorneys for either side to acquire
evidence; it requires disclosure of existing evidence. In this respect, the government has
no statutory discovery obligation to submit any evidence to a laboratory for DNA or
fingerprint analysis or for any other reason. Indeed, in many cases, the government
declines to submit evidence to a laboratory due to a cost-benefit analysis of the likelihood
of finding useful evidence against the burden on limited resources. Thus, that an agent
delays submission of evidence to a laboratory for analysis, or in this case does so but for
a while forgets about the evidence, makes no difference whatsoever on whether the
attorneys for the government have complied with their obligation to disclose to the
defense in a timely manner all evidence of which the attorneys are aware. Here, the




                                             8
    Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 8 of 10
government turned over to defense counsel the report of examination on the very day it
became aware of it. Whatever delay occurred before that is irrelevant in determining if
the government violated its discovery obligations.
       In short, the Court finds the government did not violate Rule 16 or its discovery
obligations under the stipulated discovery order. The practical reality here, though, is
that through no fault of the government attorneys, a very important and complex piece
of evidence—a fingerprint report linking defendant to packages of methamphetamine—
was provided to defense counsel nine days before trial. This places defendant at a
distinct disadvantage for several reasons.        First, had she known of this evidence
previously, it may have impacted her decision whether to plead guilty. Given the late
arrival of this evidence, the deadline for her to plead guilty and still receive a third-level
reduction in the guidelines offense level for acceptance of responsibility has passed.
Second, defendant needs time to analyze this evidence and determine whether there are
flaws or mistakes in the analysis, which may take expert assistance.
       Thus, the Court finds that a continuance of the trial is necessary in the interests of
justice. At the hearing, the Court announced that it intended to continue the trial and,
based on its calculation of the speedy trial clock, could continue the trial for
approximately 40 days. The Court inquired of defense counsel, however, whether
defendant would like a longer continuance to address this evidence.                Defendant
requested, and the Court granted, a 90-day continuance of the trial. The Court also
announced that it would reset the deadlines for acceptance of responsibility accordingly.




                                              9
    Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 9 of 10
                                IV.    CONCLUSION
      For these reasons, the Court denied defendant’s motion in limine. (Doc. 386).
In the interests of justice, and upon oral motion by defendant, the Court continued the
trial by separate order. (Doc. 399).
      IT IS SO ORDERED this 21st day of May, 2021.



                                        ________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                          10
   Case 6:20-cr-02034-CJW-MAR Document 404 Filed 05/21/21 Page 10 of 10
